     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 1 of 10


 1   FARAH LAW, P.C.
     Neda Farah (State Bar No. 269819)
 2   8383 Wilshire Boulevard
 3   Suite 510
     Beverly Hills, California 90211
 4   Telephone: 310-666-3786
     Facsimile: 775-261-1726
 5   E-Mail: neda@nedafarahlaw.com
     Attorney for the Plaintiffs
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
      CARA WONG and RANDALL WONG,                  Case No.
11
                        Plaintiffs,                COMPLAINT FOR DAMAGES
12
             v.                                    1. VIOLATION OF THE FAIR DEBT
13                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
14    VALENTINE & KEBARTAS, LLC,
                                                   2. VIOLATION OF THE TELEPHONE
15                      Defendant.                 CONSUMER PROTECTION ACT, 47 U.S.C.
                                                   §227 ET SEQ.
16
                                                   3. VIOLATION OF THE ROSENTHAL FAIR
17                                                 DEBT COLLECTION PRACTICES ACT,
                                                   CAL. CIV. CODE §1788 ET SEQ.
18
                                                   DEMAND FOR JURY TRIAL
19

20
                                             COMPLAINT
21
           NOW COME Plaintiffs, CARA WONG (“Mrs. Wong”) and RANDALL WONG (“Mr.
22

23   Wong”) (collectively, “Plaintiffs”) by and through their attorneys, FARAH LAW, P.C.,

24   complaining as to the conduct of VALENTINE & KEBARTAS, LLC (“Defendant”) as follows:
25                                       NATURE OF THE ACTION
26      1. Plaintiffs bring this action for damages pursuant to the Fair Debt Collection Practices Act
27
     (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)
28
                                                     1
         Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 2 of 10


 1   under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”)
 2   pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
 3
                                                 JURISDICTION AND VENUE
 4
            2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter
 5
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 47 U.S.C. § 227, 28 U.S.C. §§1331
 6

 7   and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

 8   for Plaintiffs’ state law claim pursuant to 28 U.S.C. §1367.

 9          3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
10
     in the Eastern District of California, and a substantial portion of the events or omissions giving rise
11
     to the claims occurred within the Eastern District of California.
12
                                                           PARTIES
13
            4. Plaintiffs are consumer[s] over the age of 18 residing in Sacramento County, California,
14

15   which is located within the Eastern District of California.

16          5. Plaintiffs are natural “person[s]” as defined by 47 U.S.C. §153(39).
17          6. Defendant “is an industry leader in the fields of accounts receivable and collection
18
     services.” 1 Defendant is a third party debt collector located 15 Union Street, Suite 202, Lawrence,
19
     Massachusetts 01840. Defendant’s registered agent is Cogency Global Inc. who is located at 45
20
     School Street, Suite 202, Boston, Massachusetts 02108.            Defendant regularly collects upon
21

22   consumers located within the State of California.

23          7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

24          8. Defendant acted through its agents, employees, officers, members, directors, heirs,
25   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
26
     relevant to the instant action.
27

28   1
         https://valentineandkebartas.com/vk-difference/
                                                              2
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 3 of 10


 1                                    FACTS SUPPORTING CAUSES OF ACTION
 2      9.   The instant action stems from Defendant’s attempts to collect upon defaulted medical bills
 3
     that were purportedly defaulted upon by Mr. Wong (“subject debt”).
 4
        10. Upon information and belief, after the subject debt was purportedly in default, the subject
 5
     debt was assigned to Defendant for collection purposes.
 6

 7      11. For the last several months, Plaintiffs have been receiving calls to their cellular phones,

 8   (916) XXX-9919 and (916) XXX-0529, from Defendant.

 9      12. At all times relevant to the instant action, Mr. Wong was the sole subscriber, owner, and
10
     operator of the cellular phone ending in -9919, and Mrs. Wong was the sole subscriber, owner, and
11
     operator of the cellular phone ending in -0529. Plaintiffs are and always have been financially
12
     responsible for the cellular phone and its services.
13
        13. Defendant has mainly used the phone number (279) 399-2439 when placing calls to
14

15   Plaintiffs’ cellular phones, but upon information and belief, Defendant has used other phone

16   numbers as well.
17      14. Upon information and belief, the above-referenced phone number ending in -2439 is
18
     regularly utilized by Defendant during its debt collection activity.
19
        15. Upon answering phone calls from Defendant, Plaintiffs experience a noticeable pause,
20
     lasting a handful of seconds in length, and often have to say “hello” several times before they are
21

22   connected with a live representative.

23      16. Plaintiffs, through their contacts with Defendant, were advised that Defendant was acting

24   as a debt collector attempting to collect upon the subject debt.
25      17. Mrs. Wong informed Defendant’s representatives that as a result of Mr. Wong’s cancer
26
     battle, Plaintiffs are unable to make payment and requested that Defendant stop calling her and Mr.
27
     Wong.
28
                                                        3
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 4 of 10


 1       18. Rather than understanding Plaintiffs’ condition and financial situation, Defendant’s
 2   representatives continued placing systematic phone calls, and persisted with their coercive attempts
 3
     at extracting payment from Plaintiff.
 4
         19. For instance, on or about November 4, 2020, Mrs. Wong reiterated her demands that
 5
     Defendant stop calling, but yet, Defendant placed another call to her cellular phone mere hours
 6

 7   later.

 8       20. In an effort to harass Plaintiffs into submission, Defendant placed another call to Mr. Wong

 9   that same day, despite knowing that he was undergoing cancer treatment and did not wish to receive
10
     further calls.
11
         21. Despite Plaintiffs’ demands, Defendant has continued to systematically place phone calls
12
     to Plaintiffs’ cellular phones seeking collection of the subject debt, including multiple times during
13
     the same day.
14

15       22. Plaintiffs have received at least 13 phone calls from Defendant since asking it to stop

16   calling.
17       23. Due to Defendant’s conduct, Plaintiffs were forced to hire counsel and their damages
18
     therefore include reasonable attorneys’ fees incurred in prosecuting this action.
19
         24. Due to Defendant’s conduct, Plaintiffs are entitled to statutory damages, punitive damages
20
     and all other appropriate measures to punish and deter Defendant and other collectors from
21

22   engaging in the unlawful collection practices described in this Complaint, supra.

23       25. Plaintiffs have been unfairly and unnecessarily harassed by Defendant’s actions.

24   Especially in light of Mr. Wong’s devastating cancer battle, Defendant’s phone calls only
25   exacerbated Plaintiffs’ stress and general well-being.
26
         26. Plaintiffs have suffered additional concrete harm as a result of Defendant’s actions,
27
     including but not limited to: invasion of privacy, aggravation that accompanies collection telephone
28
                                                        4
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 5 of 10


 1   calls, emotional distress, increased risk of personal injury resulting from the distraction caused by
 2   the never-ending calls, increased usage of their telephone services, loss of cellular phone capacity,
 3
     diminished cellular phone functionality, decreased battery life on their cellular phone, and
 4
     diminished space for data storage on her cellular phone.
 5
                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 6

 7      27. Plaintiffs repeat and reallege paragraphs 1 through 26 as though full set forth herein.

 8      28. Plaintiffs are “consumer[s]” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

 9      29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
10
     use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
11
        30. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
12
     or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
13
     or due to others.
14

15      31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

16   due or asserted to be owed or due to another for personal, family, or household purposes.
17          a. Violations of FDCPA §1692c(a)(1) and §1692d
18
        32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
19
     any conduct the natural consequence of which is to harass, oppress, or abuse any person in
20
     connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring
21

22   or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

23   abuse, or harass any person at the called number.”

24      33. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiffs after
25   being notified to stop. Despite being informed that Mr. Wong was undergoing cancer treatment
26
     and that Plaintiffs were unable to address the debt, Defendant continued its persistent efforts to
27
     collect upon the debt. This prompted Plaintiffs to demand that Defendant stop calling. Even still,
28
                                                       5
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 6 of 10


 1   Defendant called Plaintiffs at least 13 times after being told to stop. This repeated behavior of
 2   systematically calling Plaintiffs’ phones in spite of their demands was harassing and abusive. The
 3
     frequency and nature of calls, including multiple calls during the same day, shows that Defendant
 4
     willfully ignored Plaintiffs’ pleas with the goal of annoying and harassing them.
 5
        34. Defendant was notified by Plaintiffs that its calls were not welcomed. As such, Defendant
 6

 7   knew that its conduct was inconvenient and harassing to Plaintiffs.

 8            b. Violations of FDCPA § 1692e

 9      35. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any
10
     false, deceptive, or misleading representation or means in connection with the collection of any
11
     debt.”
12
        36. In addition, this section enumerates specific violations, such as:
13
                 “The use of any false representation or deceptive means to collect or attempt
14
                 to collect any debt or to obtain information concerning a consumer.” 15
15               U.S.C. §1692e(10).

16      37. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or
17   attempt to collect the subject debt. In spite of the fact that Plaintiffs informed Defendant of the
18
     financial and physical hardships they were facing, as well as their demands that Defendant stop
19
     contacting them, Defendant continued to place automated calls to Plaintiffs’ cellular phones in a
20
     deceptive attempt to force Plaintiffs to answer and ultimately make a payment. Through its conduct,
21

22   Defendant misleadingly represented to Plaintiffs that it had the legal ability to contact them via an

23   automated system when it no longer had consent to do so.

24            c. Violations of FDCPA § 1692f
25      38. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair
26
     or unconscionable means to collect or attempt to collect any debt.”
27

28
                                                        6
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 7 of 10


 1      39. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a
 2   debt by continuously calling Plaintiffs over one dozen times after being notified to stop, as well as
 3
     by contacting Plaintiffs multiple times in the same day after explicitly being told to stop calling.
 4
     Attempting to coerce Plaintiffs into payment by placing systematic phone calls without their
 5
     permission is unfair and unconscionable behavior. These means employed by Defendant only
 6

 7   served to worry and confuse Plaintiffs.

 8      40. As pled in paragraphs 23 through 26, supra, Plaintiffs have been harmed and suffered

 9   damages as a result of Defendant’s illegal actions.
10
        WHEREFORE, Plaintiffs, CARA WONG and RANDALL WONG, respectfully requests that
11
     this Honorable Court enter judgment in their favor as follows:
12
        a. Declaring that the practices complained of herein are unlawful and violate the
13         aforementioned bodies of law;
14
        b. Awarding Plaintiffs statutory damages of $1,000.00 as provided under 15 U.S.C.
15         §1692k(a)(2)(A);

16      c. Awarding Plaintiffs actual damages, in an amount to be determined at trial, as provided
           under 15 U.S.C. §1692k(a)(1);
17
        d. Awarding Plaintiffs costs and reasonable attorney fees as provided under 15 U.S.C.
18
           §1692k(a)(3);
19
        e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject
20         debt; and
21      f. Awarding any other relief as this Honorable Court deems just and appropriate.
22

23             COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

24      41. Plaintiffs repeat and reallege paragraphs 1 through 40 as though fully set forth herein.
25      42. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
26
     cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages
27
     without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment
28
                                                       7
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 8 of 10


 1   which has the capacity...to store or produce telephone numbers to be called, using a random or
 2   sequential number generator; and to dial such numbers.”
 3
        43. Defendant used an ATDS in connection with its communications directed towards
 4
     Plaintiffs’ cellular phone. The noticeable pause, lasting a handful of seconds in length, which
 5
     Plaintiffs experience during answered calls, and the fact that Plaintiffs have to repeatedly state
 6

 7   “hello” before they are connected with a live representative, is instructive that an ATDS was being

 8   utilized to generate the phone calls. Additionally, Defendant’s continued contacts to Plaintiffs’

 9   cellular phones after Plaintiffs demanded that the phone calls stop further demonstrates Defendant’s
10
     use of an ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the
11
     involvement of an ATDS.
12
        44. Upon information and belief, the system employed by Defendant to place phone calls to
13
     Plaintiffs’ cellular phone has the capacity – (A) to store or produce telephone numbers to be called,
14

15   using a random or sequential number generator; and (B) to dial such numbers.

16      45. Defendant violated the TCPA by placing at least 13 phone calls to Plaintiffs’ cellular phone
17   using an ATDS messages without their consent. Any consent that Plaintiffs may have given to the
18
     originator of the subject debt, which Defendant will likely assert transferred down, was specifically
19
     revoked by Plaintiffs’ demands that it cease contacting them.
20
        46. The calls placed by Defendant to Plaintiff were regarding collection activity and not for
21

22   emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

23      47. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for

24   at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
25   should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
26
     entitled to under 47 U.S.C. § 227(b)(3)(C).
27
        WHEREFORE, Plaintiffs, CARA WONG and RANDALL WONG, respectfully request that
28
                                                       8
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 9 of 10


 1   this Honorable Court enter judgment in their favor as follows:
 2       a. Declaring that the practices complained of herein are unlawful and violate the
 3          aforementioned statutes and regulations;

 4       b. Awarding Plaintiffs damages of at least $500.00 per phone call and treble damages
            pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
 5
         c. Awarding Plaintiffs costs and reasonable attorney fees; and
 6

 7       d. Awarding any other relief as this Honorable Court deems just and appropriate.

 8
           COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 9
         48. Plaintiffs restate and reallege paragraphs 1 through 47 as though fully set forth herein.
10
         49. Plaintiffs are “person[s]” as defined by Cal. Civ. Code § 1788.2(g).
11

12       50. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)

13   and (f).

14       51. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
15              a. Violations of RFDCPA § 1788.10 -1788.17
16
         52. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any
17
     other provision of this title, every debt collector collecting or attempting to collect a consumer debt
18
     shall comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
19

20   remedies in Section 1692k of, Title 15 of the United States Code.”

21       53. As outlined above, through its continuous attempts to collect upon the subject debt,

22   Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a harassing, deceptive
23
     and unconscionable campaign to collect from Plaintiffs through the implicit misrepresentations
24
     made on phone calls placed to Plaintiffs’ cellular phone. Through its conduct, Defendant
25
     misleadingly represented to Plaintiffs that it had the lawful ability to continue contacting their
26
     cellular phones using an automated system absent their consent. Any lawful ability was revoked
27

28   upon Plaintiffs demanding that Defendant stop calling their cellular phones, illustrating the
                                                        9
     Case 2:20-cv-02279-JAM-AC Document 1 Filed 11/16/20 Page 10 of 10


 1   deceptive nature of Defendant’s conduct. Moreover, Defendant’s actions were deceptive and unfair
 2   as it continued to barrage Plaintiffs with collection phone calls, including a number of phone calls
 3
     during the same day, despite having knowledge that these calls were unwanted.
 4
        54. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection
 5
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
 6

 7   Court’s ability to award Plaintiffs statutory damages of up to $1,000.00, as provided under Cal.

 8   Civ. Code § 1788.30(b).

 9      WHEREFORE, Plaintiffs, CARA WONG and RANDALL WONG, respectfully request that
10
     this Honorable Court enter judgment in their favor as follows:
11
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
12         statute;

13      b. Award Plaintiffs actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
14
        c. Award Plaintiffs statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
15         1788.30(b);

16      d. Award Plaintiffs costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c);
17
        e. Enjoining Defendant from further contacting Plaintiffs; and
18

19      f. Award any other relief as the Honorable Court deems just and proper.

20
     DATED this 16th day of November, 2020.                Respectfully submitted,
21
                                                           By: /s/ Neda Farah
22                                                         FARAH LAW, P.C.
23                                                         8383 Wilshire Boulevard
                                                           Suite 510
24                                                         Beverly Hills, California 90211
                                                           Telephone: 310-666-3786
25                                                         Facsimile: 775-261-1726
                                                           E-Mail: neda@nedafarahlaw.com
26                                                         Counsel for Plaintiffs,
27                                                         Cara Wong & Randall Wong

28
                                                      10
